USCA4 Appeal: 22-1923      Doc: 10         Filed: 12/19/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-1923


        DANIEL JOHNSON WILLIS,

                             Plaintiff - Appellant,

                      v.

        JONES COUNTY PUBLIC SCHOOLS; THE TOWN OF TRENTON; DARLENE
        SPIVEY, Mayor; TRENTON TOWN ALDERMEN; JONES COUNTY BOARD
        OF COMMISSIONERS, Altogether, while in conspiracy, and/or their successors;
        FRANKIE HOWARD, Manager,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Greenville. James C. Dever III, District Judge. (4:22-mc-00001-D)


        Submitted: December 15, 2022                                Decided: December 19, 2022


        Before GREGORY, Chief Judge, and WILKINSON and DIAZ, Circuit Judges.


        Vacated and remanded by unpublished per curiam opinion.


        Daniel Johnson Willis, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1923        Doc: 10        Filed: 12/19/2022     Pg: 2 of 2




        PER CURIAM:

               Daniel Johnson Willis appeals the district court’s order denying his motion for leave

        to file a civil complaint. The district court denied the motion because Willis had failed to

        comply with its earlier order to (1) either file an application to proceed without prepayment

        of fees or pay $49, and (2) submit additional paperwork. The earlier order directed Willis

        to complete those actions within 14 days from the filing of the order and was signed

        August 10, 2022, but was not filed until August 12, 2022. On August 23, 2022, only 11

        days after the earlier order was filed, the district court denied Willis’ motion for leave to

        file his civil complaint because he had failed to fully comply. At the time of the entry of

        the August 23 denial order, Willis had submitted all of the required paperwork save for the

        application to proceed without prepayment of fees. * Willis also had not paid the $49 filing

        fee.

               Because the district court prematurely denied Willis’ motion for leave to file his

        civil complaint, we vacate the district court’s August 23, 2022, order and remand so that

        the district court can provide Willis another opportunity to correct any remaining

        deficiencies that it identifies. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                     VACATED AND REMANDED




               *
                   We express no view as to whether Willis properly completed that paperwork.

                                                     2